Exhibit 10.1

     
 
  CONFIDENTIAL –
 
  FRE RULE 408
 
  Execution Copy

SETTLEMENT AND LICENSE AGREEMENT
This SETTLEMENT AND LICENSE AGREEMENT (together with all Exhibits attached
hereto, the “Agreement”), is made and entered into as of May 14, 2010 (the
“Effective Date”), by and among Microsoft Corporation, a Washington corporation
(Microsoft Corporation together with its Affiliates, “Microsoft”), on the one
hand, and VirnetX Inc., a Delaware corporation (VirnetX Inc. together with its
Affiliates, “VirnetX”), on the other hand. As used herein, “Party” refers to any
of VirnetX or Microsoft individually, and “Parties” refers to VirnetX and
Microsoft collectively.
RECITALS

A.  
VirnetX Inc. has accused Microsoft of infringing U.S. Patent Nos. 6,502,135 B1
and 7,188,180 B2 (the “Patents-In-Suit”) in actions filed in the U.S. District
Court for the Eastern District of Texas (“the Court”), designated Civ. Action
No. 6:07CV80 (LED) and Civ. Action No. 6:10CV94 (LED) (“the Actions”).

B.  
Microsoft Corporation has denied any such infringement of the Patents-in-Suit
and challenged the validity thereof. Microsoft has also challenged the
enforceability of the Patents-in-Suit to the extent allowed pursuant to the
Order dated January 15, 2010 in Civ. Action No. 6:07CV80 (LED), Docket No. 274
(“the January 15, 2010 Order”).
  C.  
Microsoft admits no liability with respect to any of the claims asserted in the
Actions.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
AGREEMENT
1 Compromise Only. This Agreement is entered into for purposes of settlement and
compromise only. Nothing contained in this Agreement, or done or omitted in
connection with this Agreement, is intended as or shall be construed as an
admission of or by any Party, or on behalf of any Microsoft Released Party (as
hereinafter defined), of any fault, liability or wrongdoing whatsoever, or an
admission of or by any Microsoft Released Party that any Licensed Patents (as
hereinafter defined) are infringed, valid or enforceable.
2 Definitions.
“Licensed Patents” shall mean all VirnetX patents and patent applications in
existence and owned by or assigned to VirnetX Inc. or its current Affiliates as
of the Effective Date (including, without limitation, the Patents-In-Suit and
the patents and applications set forth on Exhibit A) and all patents and
applications related to such patents and applications (including, without
limitation, parents, continuations, continuations in part, and divisionals).
“Affiliate” means any entity that Controls, is Controlled by or under common
Control with Microsoft Corporation or VirnetX Inc.
“Control” means direct or indirect ownership of at least fifty percent (50%) of
the voting power, capital or other securities of an entity.
“Licensees” means Microsoft’s distributors and customers, but only to the extent
such third parties exploit any Microsoft software which (i) has been licensed,
created or developed by Microsoft and (ii) is licensed under this Agreement.

     

 

 



--------------------------------------------------------------------------------



 



3. Releases

  3.1  
VirnetX, on behalf of itself and its predecessors, successors, assigns,
attorneys, directors, shareholders, employees, and officers (collectively with
VirnetX, the “VirnetX Releasing Parties”), hereby voluntarily, irrevocably and
unconditionally fully and forever releases, discharges, covenants not to sue,
and holds harmless Microsoft and its predecessors, successors, assigns,
attorneys, insurers, agents, servants, subcontractors, officers, directors,
shareholders, representatives, employees, and Licensees (collectively, the
“Microsoft Released Parties”) from and for any and all rights, claims, debts,
liabilities, demands, obligations, promises, damages, causes of action and
claims for relief of any kind, manner, nature and description, known or unknown
(collectively, “Claims”), which any of the VirnetX Releasing Parties have, may
have had, might have asserted, may now have or assert, or may hereafter have or
assert against the Microsoft Released Parties, or any of them, arising, accruing
or occurring, in whole or in part, at any time prior to the Effective Date,
including, without in any way limiting the generality of the foregoing, any
claims or causes of action arising out of or related to any of the facts,
transactions, matters or occurrences giving rise to or alleged, or that could
have been alleged in or discovered in, the Actions or under any of the Licensed
Patents.

  3.2  
Microsoft, on behalf of itself and its predecessors, successors, assigns
(collectively with Microsoft, the “Microsoft Releasing Parties”), hereby
voluntarily, irrevocably and unconditionally fully and forever releases,
discharges, covenants not to sue, and holds harmless VirnetX and its
predecessors, successors, assigns, attorneys, insurers, agents, servants,
subcontractors, officers, directors, representatives, and employees
(collectively, the “VirnetX Released Parties”) from and for any and all Claims
which any of the Microsoft Releasing Parties have, may have had, might have
asserted, or may now have or assert prior to the Effective Date arising out of
or related to any of the facts, transactions, matters or occurrences giving rise
to or alleged, or that could have been alleged in or discovered in, the Actions
as to VirnetX’s assertion of the Patents-in-Suit, except that Microsoft does not
release or discharge (or grant a covenant or hold harmless as to) its Claims
that the Licensed Patents are invalid, unenforceable, and/or not infringed by
Microsoft.

  3.3  
The VirnetX Releasing Parties and Microsoft Releasing Parties expressly waive
any and all statutes, legal doctrines and other similar limitations upon the
effect of general releases. By way of example, and without limitation, the
foregoing parties waive the benefit of California Civil Code Section 1542, which
states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
The VirnetX Releasing Parties and Microsoft Releasing Parties, with the advice
of their counsel, waive any rights and/or benefits that they, or any of them,
might otherwise have under Civil Code Section 1542 and any and all other
statutes, legal doctrines and/or principles of similar effect in California,
Washington, and any other state, federal or foreign jurisdiction, to the full
extent that such rights and benefits may be waived.
4. Grant of Licenses and Covenant

  4.1  
[***], VirnetX hereby grants to Microsoft, and Licensees, a worldwide,
irrevocable, nonexclusive, non-sublicensable fully paid up license and covenant
not to sue under the Licensed Patents.
    4.2  
[***]
    4.3  
[***]
    4.4  
[***]

5. Consideration.

  5.1.  
Dismissals. VirnetX shall dismiss with prejudice (and cause Science Applications
International Corporation (“SAIC”) to join in such dismissal) all claims in the
Actions, and Microsoft shall dismiss with prejudice all counterclaims in the
Actions (except Microsoft’s affirmative defenses and counterclaims of
(i) non-infringement and invalidity shall be dismissed without prejudice and
(ii) unenforceability shall be dismissed without prejudice but continue to be
subject to the January 15, 2010 Order), by filing (and VirnetX causing SAIC to
file) on or before May 21, 2010, Stipulations of Dismissal that provide that
each of VirnetX Inc., Microsoft Corporation and SAIC will bear its own costs,
expenses and attorney’s fees in connection with the Actions. In addition,
VirnetX Inc. and Microsoft Corporation agree to execute such additional papers
and motions as may be necessary to cause the Court to effect a disposal of all
issues before it and a dismissal of the Actions.

      [***]  
INDICATES PORTIONS OF THIS EXHIBIT THAT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.

 

 



--------------------------------------------------------------------------------



 



  5.2.  
Payment. In full and complete settlement of all claims asserted against
Microsoft in the Actions, and in full and complete consideration of the
licenses, releases, waivers, and other covenants and rights in this Agreement,
Microsoft Corporation shall within twenty (20) business days after the later of
the Effective Date or the provision by VirnetX Inc. and its counsel of an IRS
Form W-9 and a letter on its letterhead with payment instructions consistent
with this paragraph pay to VirnetX Inc., in U.S. dollars, a total payment of two
hundred million U.S. Dollars (US$ 200,000,000) by wire transfer into the
following account:
       
Account Name: Texas IOLTA Trust Account -McKool Smith Bank Name and Address:
Bank of America, N.A., 100 Crescent Court, Dallas, TX 75201 Beneficiary Name:
VirnetX Inc.

6. Term. This Agreement shall remain in full force and effect until six years
after the expiration of the last to expire of the Licensed Patents.
7. Miscellaneous.

  7.1.  
Confidentiality. The mere existence of this Agreement (including, without
limitation, the identification of the Parties and any Licensed Patents) is not
confidential. On or after a mutually agreed time, the Parties agree to issue the
joint press release in the form attached as Exhibit B. Subject to the foregoing,
no Party may issue a press release or otherwise affirmatively attempt to
publicize the terms or existence of this Agreement. The Parties further agree
that the terms and conditions of this Agreement are confidential and shall not
be disclosed by any Party to any other person except (a) as may be required by
law (including, without limitation, SEC reporting requirements, or any other
United States or foreign regulatory requirements) or stock exchange rule (after
prior written notice to the other Party with opportunity to comment on the
disclosure), (b) during the course of litigation so long as the disclosure of
such terms and conditions are restricted in the same manner as is the
confidential information of the litigating Party, which includes designating the
Agreement under the highest available level of protection under a protective
order; (c) in confidence to the professional legal, advisory, and financial
counsel representing or auditing such Party; (d) in confidence, in connection
with the enforcement of this Agreement or rights under this Agreement; (e) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition of a Party, or the like; (f) in confidence by Microsoft to Licensees
and any third parties covered by the terms of this Agreement; (g) in confidence,
to potential acquirers of all or substantially all of VirnetX; (h) in confidence
to the insurers and third party claim administrators of Microsoft; (i) in
confidence to any person covered by the releases, licenses, waivers or other
covenants and rights granted herein; or (j) as otherwise agreed in writing by
the Parties executing this Agreement. Prior to any disclosure by VirnetX
pursuant to the foregoing subsection (a), VirnetX will provide Microsoft with a
draft copy of the proposed disclosure or filing (including, without limitation,
any filing with the SEC) at least twenty-four (24) hours before such disclosure
or filing is made, and the Parties will consult in good faith with respect to
the content of the proposed disclosure and the potential for VirnetX to request
confidential treatment with respect to portions of the Agreement that VirnetX
reasonably believes must be disclosed or filed.

  7.2.  
Representations and Warranties. VirnetX represents, warrants, and covenants to
Microsoft that:
       
(a) VirnetX Inc. is the sole, exclusive, and lawful owner of the Licensed
Patents (including, without limitation, the Patents-in-Suit) and has all rights
to enforce and license them and, thus the right to enter into this Agreement and
grant all of the releases, licenses, waivers, and other covenants and rights
under this Agreement.
       
(b) Subject to its Patent License and Assignment Agreement between VirnetX Inc.
and SAIC, dated August 15, 2005 (and the amendments thereto as of November 2,
2006 and March 12, 2008), VirnetX Inc. is the sole, exclusive, and lawful owner
of all interest in and to the Licensed Patents (including, without limitation,
the Patents-in-Suit).
       
(c) No Claim released herein, and no portion of any such Claim, has been
assigned or otherwise transferred by VirnetX to any other person or entity,
either directly, indirectly, or by subrogation or operation of law. VirnetX has
not filed, commenced, served, or otherwise instituted (in each case, either on
its own, or in conjunction with any third party) any complaints, claims, causes
of action, or demands against Microsoft other than those asserted in connection
with the Actions.

     

 

 



--------------------------------------------------------------------------------



 



(d) During the term of this Agreement any consideration required to be paid to
any other person, corporation, or entity if any, on account of any or all of the
releases, licenses, waivers, or other covenants or rights granted under this
Agreement to any Microsoft Released Parties shall be paid by VirnetX, and no
additional consideration shall be required of any of the Microsoft Released
Parties. VirnetX has not granted and will not grant any licenses, covenants,
and/or other rights, under the Licensed Patents and/or otherwise, that would
conflict with, impair, and/or prevent any or all of the releases, licenses,
waivers, or other covenants or rights granted under this Agreement. VirnetX Inc.
will cause its Affiliates to comply with the terms and conditions of this
Agreement.
(e) VirnetX has been represented by competent and independent counsel of its own
choice throughout all negotiations preceding the execution of the Agreement, and
has executed this Agreement upon the advice of said competent and independent
counsel regarding the meaning and legal effect of this Agreement, and regarding
the advisability of making the agreements provided for herein, and fully
understands the same.

  7.3.  
Representations and Warranties. Microsoft represents, warrants, and covenants to
VirnetX that:

(a) No Claim released herein, and no portion of any such Claim, has been
assigned or otherwise transferred by Microsoft to any other person or entity,
either directly, indirectly, or by subrogation or operation of law. Microsoft
has not filed, commenced, served, or otherwise instituted (in each case, either
on its own, or in conjunction with any third party) any complaints, claims,
causes of action, or demands against VirnetX other than those asserted in
connection with the Actions or the current reexamination proceedings of the
Patents-In-Suit.
(b) Microsoft has been represented by competent and independent counsel of its
own choice throughout all negotiations preceding the execution of the Agreement,
and has executed this Agreement upon the advice of said competent and
independent counsel regarding the meaning and legal effect of this Agreement,
and regarding the advisability of making the agreements provided for herein, and
fully understands the same.

  7.4  
Mutual Representations and Warranties. Each Party and each person signing this
Agreement on behalf of a Party represents and warrants to the other that:

(a) Such Party has not entered this Agreement in reliance upon any promise,
inducement, agreement, statement, or representation other than those contained
in this Agreement.
(b) Such Party has the full right and power to enter into this Agreement, and
the person executing this Agreement has the full right and authority to enter
into this Agreement on behalf of such Party and the full right and authority to
bind such Party to the terms and obligations of this Agreement.

  7.5  
Notices. All notices and requests which are required or permitted to be given in
connection with this Agreement shall be in writing and shall be deemed given as
of the day they are received either by messenger, delivery service, or in the
United States of America mails, postage prepaid, certified or registered, return
receipt requested, and addressed as follows, or to such other address as the
Party to receive the notice or request so designates by written notice to the
other:

If to VirnetX Inc.:
Attn: Kendall Larsen, Chief Executive Officer VirnetX Inc. 5615 Scotts Valley
Drive, Suite 110 Scotts Valley, California 95066 Facsimile: (831) 438-3078
with a copy to:
Samuel F. Baxter McKool Smith, P.C. 300 Crescent Court, Suite 1500 Dallas, TX
75201 Fax: (214) 978-4044
If to Microsoft Corporation:
Attn: Director of Licensing, LCA Patent Group Microsoft Corporation One
Microsoft Way Redmond, WA 98052 Fax: (425) 936-7329
with a copy to: Attn: Law & Corporate Affairs Microsoft Corporation One
Microsoft Way Redmond, Washington 98052 Fax: (425) 936-7329

     

 

 



--------------------------------------------------------------------------------



 



  7.6.  
Governing Law; Venue. This Agreement shall be construed and controlled by the
internal laws of the State of Texas (excluding conflict of laws principles) and
applicable federal laws. The sole and exclusive venue for any lawsuit arising
out of or relating to this Agreement shall be the United States District Court
for the Eastern District of Texas.

  7.7.  
Costs. Each Party shall bear its own costs, expenses and attorneys’ fees
incurred in connection with the Actions, the making of this Agreement, and its
performance under this Agreement. Each Party expressly waives any claim of costs
and attorneys’ fees from or against the other Party.

  7.8.  
Successors and Assigns. The terms, covenants, conditions, provisions and
benefits of this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

  7.9.  
No Construction Against Drafter. This Agreement results from negotiations
between the Parties and their respective legal counsel, and each Party
acknowledges that it has had the opportunity to negotiate modifications to the
language of this Agreement. Accordingly, each Party agrees that in any dispute
regarding the interpretation or construction of this Agreement, no statutory,
common law or other presumption shall operate in favor of or against any Party
by virtue of his, her or its role in drafting or not drafting the terms and
conditions set forth herein.

  7.10.  
Captions. Captions or headings used in this Agreement are for the convenience of
the Parties only, and shall not be considered part of this Agreement or used to
construe the terms of this Agreement.

  7.11.  
Construction. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable or otherwise in
conflict with law, the remaining provisions shall remain in full force and
effect. If any provisions of this Agreement are deemed not enforceable, they
shall be deemed modified to the extent necessary to make them enforceable.
Provisions shall apply, as applicable, to current and successive events,
parties, and transactions.

  7.12.  
Counterparts. This Agreement may be executed in any number of counterparts and
by the different Parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Execution of this Agreement may be
accomplished by signing this Agreement and transmitting the signature page to
opposing counsel by facsimile or email. The Parties so executing and delivering
shall promptly thereafter deliver signed originals of at least the signature
page(s), but no failure to do so shall affect the validity or enforceability of
this Agreement.

  7.13.  
Waiver. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver unless expressly stated in writing by
the Party making the waiver. No waiver of any provision shall be binding in any
event unless executed in writing by the Party making the waiver.

  7.14.  
Entire Agreement. This Agreement (including, without limitation, all Exhibits
attached hereto) constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous written or oral agreements, memorandums of understanding
(including the Memorandum of Understanding between Microsoft Corporation and
VirnetX Inc. dated May 12, 2010), or communications as to such subject matter,
all of which are superseded, merged and fully integrated into this Agreement. It
shall not be modified except by a written agreement dated subsequent to the date
of this Agreement and signed on behalf of the Parties by their respective duly
authorized representatives.
    7.15  
[***]

  7.16  
Reexamination. [***] Microsoft will also cause to be filed with the United
States Patent and Trademark Office notifications in the current reexamination
proceedings of the Patents-In-Suit indicating that Microsoft Corporation will
not participate in those reexamination proceedings.

      [***]  
INDICATES PORTIONS OF THIS EXHIBIT THAT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, VirnetX Inc. and Microsoft Corporation, being fully
authorized and empowered to bind themselves to this Agreement, have caused this
Agreement to be made and executed by duly authorized officers as of the
Effective Date.

                  VIRNETX INC.       MICROSOFT CORPORATION
 
               
Name:
  /s/ Kendall Larsen       Name:   /s/ Frank H Brod
 
               
 
  Title: President, Chairman and CEO           Title: Corp Vice President
 
  Date: 5/14/2010           Date: 5-14-2010

     

 

 



--------------------------------------------------------------------------------



 



Exhibit A Certain Licensed Patents

                  Country   App. No.   Filing date   Patent No.   Issue Date WO
  PCT/US99/25325   10/29/1999         AU   00/14553   10/29/1999   761,388  
09/18/2003 CA   2,349,519   10/29/1999         EP   99971606.1   10/29/1999  
1125419   08/26/2009 EP-GB   99971606.1   10/29/1999   1125419   08/26/2009
EP-DE   99971606.1   10/29/1999   1125419   08/26/2009 EP-FR   99971606.1  
10/29/1999   1125419   08/26/2009 EP-IT   46406/BE/2009   10/29/1999   1125419  
08/26/2009 JP   2000-580350   10/29/1999   4,451,556   02/05/2010 JP  
2009-246033   10/29/1999         US   09/429,643   10/29/1999   7,010,604  
03/07/2006 US   10/401,551   03/31/2003   7,133,930   11/07/2006 US   11/301,022
  12/13/2005         US   11/839,937   08/16/2007         US   09/429,643  
02/15/2000   6,502,135   12/31/2002 WO   PCT/US01/04340   02/12/2001         EP
  01910528.7   02/12/2001         JP   2001-560062   02/12/2001         US  
10/082,164   02/26/2002   6,618,761   09/09/2003 US   10/401,888   03/31/2003  
6,907,473   06/14/2005 US   10/082,285   02/26/2002   6,834,310   12/21/2004 US
  10/259,494   09/30/2002   7,490,151   02/10/2009 US   11/839,969   08/16/2007
        US   11/924,460   10/25/2007         WO   PCT/US99/25323   10/29/1999  
      AU   00/16003   10/29/1999   765914   01/15/2004 CA   2,349,520  
10/29/1999         EP   99958693.6   10/29/1999         JP   2000-580354  
10/29/1999         US   09/558,209   04/26/2000         WO   PCT/US01/13261  
04/25/2001         EP   01932629.7   04/25/2001         EP   06014499.5  
04/25/2001         EP   06014500.0   04/25/2001         HK   07109112.7  
08/21/2007         HK   07109113.6   08/21/2007         JP   2001-583006  
04/25/2001         US   10/702,486   11/07/2003   7,188,180   03/06/2007 US  
11/679,416   02/27/2007         US   11/839,987   08/16/2007         US  
10/702,522   11/07/2003   6,839,759   01/04/2005 US   10/702,580   11/07/2003  
6,826,616   11/30/2004 US   09/558,210   04/26/2000         WO   PCT/US01/13260
  04/25/2001         EP   01932628.9   04/25/2001   1284079   01/18/2006 EP CH  
01932628 9   04/25/2001   1284079   01/18/2006

     

 

 



--------------------------------------------------------------------------------



 



                  Country   App. No.   Filing date   Patent No.   Issue Date WO
  PCT/US99/25325   10/29/1999         AU   00/14553   10/29/1999   761,388  
09/18/2003 CA   2,349,519   10/29/1999         EP   99971606.1   10/29/1999  
1125419   08/26/2009 EP-GB   99971606.1   10/29/1999   1125419   08/26/2009
EP-DE   99971606.1   10/29/1999   1125419   08/26/2009 EP-FR   99971606.1  
10/29/1999   1125419   08/26/2009 EP-IT   46406/BE/2009   10/29/1999   1125419  
08/26/2009 JP   2000-580350   10/29/1999   4,451,556   02/05/2010 JP  
2009-246033   10/29/1999         US   09/429,643   10/29/1999   7,010,604  
03/07/2006 US   10/401,551   03/31/2003   7,133,930   11/07/2006 US   11/301,022
  12/13/2005         US   11/839,937   08/16/2007         US   09/429,643  
02/15/2000   6,502,135   12/31/2002 WO   PCT/US01/04340   02/12/2001         EP
  01910528.7   02/12/2001         JP   2001-560062   02/12/2001         US  
10/082,164   02/26/2002   6,618,761   09/09/2003 US   10/401,888   03/31/2003  
6,907,473   06/14/2005 US   10/082,285   02/26/2002   6,834,310   12/21/2004 US
  10/259,494   09/30/2002   7,490,151   02/10/2009 US   11/839,969   08/16/2007
        US   11/924,460   10/25/2007         WO   PCT/US99/25323   10/29/1999  
      AU   00/16003   10/29/1999   765914   01/15/2004 CA   2,349,520  
10/29/1999         EP   99958693.6   10/29/1999         JP   2000-580354  
10/29/1999         US   09/558,209   04/26/2000         WO   PCT/US01/13261  
04/25/2001         EP   01932629.7   04/25/2001         EP   06014499.5  
04/25/2001         EP   06014500.0   04/25/2001         HK   07109112.7  
08/21/2007         HK   07109113.6   08/21/2007         JP   2001-583006  
04/25/2001        

     

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Press Release
FOR IMMEDIATE RELEASE
MICROSOFT AND VIRNETX SETTLE PATENT INFRINGEMENT CASES
REDMOND, WA and SCOTTS VALLEY, CA – May 14 2010 – VirnetX Holding Corp.
(AMEX:VHC) and Microsoft Corp. today announced that they have settled the patent
infringement cases brought by VirnetX before the U.S. District Court for the
Eastern District of Texas. Pursuant to the settlement, both lawsuits will be
dismissed.
As part of the settlement, Microsoft takes a license to the VirnetX patents for
Microsoft’s products and will make a one-time payment of $200 million to
VirnetX. All other aspects of the settlement and license were not disclosed.
“This Agreement highlights the need for VirnetX’s Secure Domain Name Initiative,
and we believe that this successful resolution of our litigation with Microsoft
will allow us to focus on the upcoming pilot system that will showcase VirnetX’s
automatic Virtual Private Network technology,” said Kendall Larsen, Chief
Executive Officer and Chairman of VirnetX Holding Corp. “We look forward to our
continued work with our Secure Domain Name Initiative partners in that effort.”
“We are pleased to work with VirnetX to bring these cases to a successful
resolution through this settlement,” said Tom Burt, corporate vice president and
deputy general counsel, Microsoft Corporation. “We look forward to VirnetX’s
continued progress as it develops its technologies.”
About Microsoft Founded in 1975, Microsoft (Nasdaq ‘MSFT’) is the worldwide
leader in software, services and solutions that help people and businesses
realize their full potential.

     

 

 



--------------------------------------------------------------------------------



 



About VirnetX
VirnetX Holding Corporation, an Internet security software and technology
company, is engaged in commercializing its patent portfolio, developed from work
done for the Central Intelligence Agency, by developing a licensing program as
well as developing software products designed to create a secure environment for
real-time communication applications such as instant messaging, VoIP, smart
phones, eReaders and video conferencing. The Company’s patent portfolio includes
over 48 U.S. and international patents and pending applications that were
recently declared as essential for 4G security specifications and provide the
foundation for the Company’s unique GABRIEL Connection Technology. For more
information, please visit www.virnetx.com.

 

 